                         Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 1 of 35



                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLUMBIA

        JANI-KING INTERNATIONAL, INC.,                        )
        a corporation organized under                         )
        the laws of the State of Texas,                       )
                                                              )
        JANI-KING FRANCHISING, INC.,                          )
        a corporation organized under                         )
        the laws of the State of Texas,                       )
                                                              )
                   and                                        )
                                                              )
        OHIO SERVICES-CLE, LLC                                )
        dba JANI-KING OF CLEVELAND,                           )
        a limited liability company organized                 )
        under the laws of the State of Ohio,                    Case No.: _______________
                                                              )
                                                              )
                                 Plaintiffs,                  )
                                                              ) EMERGENCY INJUNCTIVE
                   v.                                         ) RELIEF REQUESTED
                                                              )
        UNITED STATES SMALL BUSINESS
                                                              )
        ADMINISTRATION,
                                                              )
                   and                                        )
                                                              )
        JOVITA CARRANZA,                                      )
        in her official capacity as Administrator of the      )
        United States Small Business Administration,          )
                                                              )
                                 Defendants                   )
                                                              )


                                               VERIFIED COMPLAINT

                   Plaintiffs—Jani-King International, Inc. (“Jani-King International” or “The JANI-KING®

        Trademark Owner”), Jani-King Franchising, Inc. (“JKF” or “The JANI-KING® Franchisor”),

        and Ohio Services–CLE, LLC d/b/a Jani-King of Cleveland (“Ohio Services” or “The JANI-

        KING® Ohio Master Franchise”)—by counsel, respectfully state as follows for their Verified

        Complaint. By way of their Verified Complaint, Plaintiffs seek temporary, preliminary, and

        permanent injunctive relief pursuant to Rule 65 of the Federal Rules of Civil Procedure; judicial


4848-2398-0217.7
            Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 2 of 35



review pursuant to 7 U.S.C. §§ 701–706; and a declaratory judgment pursuant to the Declaratory

Judgment Act, 28 U.S.C. §§ 2201–02 against Defendants, the United States Small Business

Administration (the “Agency”) and Jovita Carranza, in her official capacity as Administrator of

the United States Small Business Administration (the “Administrator”) (collectively, the

“SBA”). This relief is necessary because the SBA is violating the Administrative Procedure Act,

5 U.S.C. §§ 501 et seq. (the “APA”), in implementing the Paycheck Protection Program (“PPP”)

loan program (the “Temporary PPP Loan Program”) established by the Coronavirus Aid, Relief,

and Economic Security Act, Public L. No. 116–136 §§ 1101–03, 1107, and 1104 (the “CARES

Act”) and the pre-existing SBA loan guarantee program established by Section 7(a) of the Small

Business Administration Act, 15 U.S.C. § 636(a) (the “Section 7(a) SBA Loan Program”).

                                   NATURE OF ACTION

       1.     As enacted by Congress and signed by the President, the CARES Act established

the Temporary PPP Loan Program for the purpose of quickly providing emergency relief to

qualifying small businesses affected by the current COVID-19 pandemic and their employees.

The statutory language of the CARES Act is clear that PPP loans guaranteed by the SBA are

available to any qualifying small business, defined as a business with fewer than 500 employees.

       2.     Ignoring the plain statutory language of the CARES Act, the SBA has

implemented the PPP in such a way that discriminates against any small business that operates

pursuant to an agreement that the SBA—which has no enforcement authority for any federal or

state franchise laws—has determined to be a “franchise” within the meaning of the FTC

Franchise Disclosure Rule, 16 C.F.R. Parts 436 and 437. Notwithstanding its discriminatory

implementation of the PPP under the CARES Act, the SBA has permitted some small businesses

classified as “franchises” to qualify for PPP loans. This has not been the case, however, in the

commercial cleaning industry in general and the JANI-KING® franchise system in particular.
                                               2
             Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 3 of 35



        3.      Rather than follow the law, the SBA has misapplied the Temporary PPP Loan

Program and the Section 7(a) SBA Loan Program so that neither type of SBA loan is generally

available to any member of the “JANI-KING® Franchise System.”                 The “JANI-KING®

Franchise System” consists of (a) Plaintiff JKF, The JANI-KING® Franchisor, (b) “JANI-

KING® Master Franchises” (such as Plaintiff Ohio Services, the Ohio JANI-KING® Master

Franchise), and (c) “JANI-KING® Unit Franchisees,” as those terms are defined herein. Because

of the SBA’s misinterpretation of its statutory authority, the SBA generally will not guarantee—

and lenders typically will not even submit—applications for such loans to:

                a.      The JANI-KING® Franchisor, which has fewer than 500 employees and

        otherwise qualifies for a PPP loan under the criteria set forth in the CARES Act;

                b.      87 JANI-KING® Master Franchises nationwide, including The JANI-

        KING® Ohio Master Franchise, each of which has fewer than 500 employees and

        otherwise qualifies for a PPP loan under the criteria set forth in the CARES Act; and

                c.      approximately 5,600 JANI-KING® Unit Franchisees nationwide, each of

        which, as far as Plaintiffs know, has no more than 500 employees.

Plaintiffs are aware of only one instance in which the SBA did accept and agree to guarantee a

PPP loan to a JANI-KING® Unit Franchisee. Even then, the SBA later informed the lender—

after the PPP loan had already closed and been funded—that the JANI-KING® Unit Franchisee

would be ineligible for the loan forgiveness provisions of the Temporary PPP Loan Program

that, under the CARES Act, are supposed to be available to any qualifying small business that

meets the criteria set forth in the statute.

        4.      The SBA’s implementation of the Temporary PPP Loan Program has, in effect,

amended the CARES Act in ways that are not supported by and indeed contrary to the stated


                                                3
            Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 4 of 35



purpose and express provisions of the statute in a number of ways. One way that the SBA has

misapplied the statute is its refusal to guarantee a PPP loan to any small business that happens to

be a “franchise” unless the franchise agreement pursuant to which it is operated has been

approved by the SBA for listing in the SBA Franchise Directory that the SBA maintains at

www.sba.gov/sba-franchise-directory (the “Directory”). Pursuant to the Section 7(a) SBA Loan

Program, the SBA had previously revised its Standard Operating Procedures, SBA SOP 50 10

5 (J), Subpart B, Chapter 2, Paragraph II.D.8(b) (the “SOP”) to make listing in the Directory the

only way to obtain SBA approval for such a loan to a franchise. Before 2018, listing in the

Directory had simply been one method for pre-approval of a loan under the Section 7(a) SBA

Loan Program. Effective January 1, 2018—the SBA decreed in a revised SOP—if a franchise

agreement was not listed in the Directory, a franchise’s application could no longer be processed

under the Section 7(a) SBA Loan Program. The SOP was never the subject of a notice of

proposed rulemaking, much less an actual SBA regulation, as required by the APA.

       5.      Even if the SOP had been a valid exercise of the SBA’s authority under the

Section 7(a) Loan Program, the Temporary PPP Loan Program is a separate, emergency loan

program with its own eligibility criteria and a short lifespan. No provision of the CARES Act

authorizes the SBA to limit eligibility under the Temporary PPP Loan Program to a “small

business” that is also a “franchise” to a franchise operated pursuant to a franchise agreement that

the SBA has approved for listing in the Directory. To the contrary, the sole reference in the

CARES Act to the Directory is a provision whereby a “franchise” listed in the Directory is

automatically exempt from the SBA’s so-called “affiliation” rules. These “affiliation” rules

guide the SBA’s determination whether an applicant for a loan guaranteed by the SBA should be

deemed to have more than 500 employees for purposes of eligibility. Even if the requirement for


                                                4
            Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 5 of 35



listing in the Directory were a valid prerequisite for obtaining a loan pursuant to the Section 7(a)

SBA Loan Program, and even if the SBA’s “affiliation” rules were consistent with federal law—

both propositions that Plaintiffs dispute—the Temporary PPP Loan Program created by the

CARES Act contains no such limitation.

       6.      For many franchise systems, the SBA’s requirement that the franchise agreement

be listed in the Directory has merely delayed their eligibility for PPP loans by imposing a

requirement that is nowhere to be found in the statute. For the JANI-KING® Franchise System,

however, the SBA’s discriminatory determination as to whether a franchise can be listed in the

Directory has, by and large, operated as an absolute bar to eligibility for PPP loans. Both before

and after enactment of the CARES Act, the SBA has found members of the JANI-KING®

Franchise System to be ineligible for listing in the Directory based on a determination that the

franchisor and every single franchisee in the JANI-KING® Franchise System should—in

effect—be treated as a single entity that, collectively, has more than the 500 employees

necessary to qualify as a “small business” under the Temporary PPP Loan Program and the

Section 7(a) SBA Loan Program.

       7.      Like every franchise system, the JANI-KING® franchise system consists of one or

more franchisors and franchisees.      The JANI-KING® Franchisor licenses trademarks (the

“Proprietary JANI-KING® Trademarks”) and other intellectual property owned by The JANI-

KING® Trademark Owner to 87 master franchises nationwide (“JANI-KING® Master

Franchises”). Of the JANI-KING® Master Franchises, 71 are independently owned and 16 are

wholly-owned subsidiaries of Jani-King, Inc. (which is itself a wholly-owned subsidiary of

Plaintiff Jani-King International, The JANI-KING® Trademark Owner).             The JANI-KING®

Master Franchises include Plaintiff Ohio Services, The JANI-KING® Ohio Master Franchise.


                                                 5
            Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 6 of 35



Ohio Services is owned by a husband and wife, not The JANI-KING® Trademark Owner or The

JANI-KING® Franchisor. Nor is Ohio Services otherwise “affiliated” with any member of the

JANI-KING® Franchise System as the term “affiliated” is commonly understood. Each JANI-

KING® Master Franchise, including The JANI-KING® Ohio Master Franchise, is a franchisee

within the exclusive territory to which it purchased the rights. In its exclusive territory, each

JANI-KING® Master Franchise is also a franchisor of independently owned commercial cleaning

service companies (the “JANI-KING® Unit Franchisees”) to which it sublicenses the Proprietary

JANI-KING® Trademarks for operation of their franchised businesses. In the U.S., the JANI-

KING® Franchise System includes approximately 5,600 JANI-KING® Unit Franchisees.

       8.      Nationwide, the JANI-KING® Franchise System thus consists of approximately

5,688 separate entities: The JANI-KING® Franchisor, 87 JANI-KING® Master Franchises, and

approximately 5,600 JANI-KING® Unit Franchisees.            Each member of the JANI-KING®

Franchise System—The JANI-KING® Franchisor, the 87 JANI-KING® Master Franchises, and

the approximately 5,600 JANI-KING® Unit Franchisees—has fewer than 500 employees. Each

is therefore eligible to apply for and, if otherwise qualified, receive a PPP loan under the CARES

Act as enacted by Congress and signed by the President. The SBA has effectively rewritten the

CARES Act so that The JANI-KING® Franchisor, JANI-KING® Master Franchises, and JANI-

KING® Unit Franchisees are not allowed to participate in the Temporary PPP Loan Program in

accordance with the statute.

       9.      Both before and after passage of the CARES Act, the SBA has refused to include

in the Directory any franchise agreement to which any member of the JANI-KING® Franchise

System is a party. To the extent that the SBA has articulated any rationale for its refusal to list

any such franchise agreements in the Directory, it has been the SBA’s opinion that the JANI-


                                                6
             Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 7 of 35



KING® Franchisor, JANI-KING® Master Franchises, and JANI-KING® Unit Franchisees are

“affiliates” of one another and therefore should be viewed as the equivalent of a single entity

that—collectively—has more than the 500 employee threshold necessary to qualify as a “small

business.”

       10.    Since passage of the CARES Act, the SBA has treated PPP loan applications

submitted by members of the JANI-KING® Franchise System in ways that are discriminatory

compared to PPP loan applications of other franchise systems at least outside the commercial

cleaning industry. By and large, the SBA has refused to accept—much less approve—PPP loan

applications submitted by JANI-KING® Master Franchises (including The JANI-KING® Ohio

Master Franchise) and JANI-KING® Unit Franchisees, with limited exceptions. On April 9,

2020, one JANI-KING® Unit Franchisee did manage to obtain a PPP loan. After the closing,

however, the SBA notified the lender that the SBA would deny forgiveness of the loan under the

Temporary PPP Loan Program because the JANI-KING® Unit Franchisee’s franchise agreement

is not listed in the Directory—a position that finds no support in the CARES Act. More recently,

on April 13, 2020, Plaintiff Jani-King International (The JANI-KING® Trademark Owner) did

receive funding for a loan under the Temporary PPP Loan Program. The SBA presumably will

deny eligibility for forgiveness of that loan under the Temporary PPP Loan Program as it did

with a JANI-KING® Unit Franchisee.

       11.    The SBA’s discriminatory treatment of the JANI-KING® Franchise System under

the Temporary PPP Loan Program and the Section 7(a) SBA Loan Program finds no support in,

and is indeed contrary to, the plain language of the statutes by which these programs were

established. As a small business with fewer than 500 employees, each member of the JANI-

KING® Franchise System—The JANI-KING® Franchisor, each JANI-KING® Master Franchise


                                               7
             Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 8 of 35



(including The JANI-KING® Ohio Master Franchise), and each JANI-KING® Unit Franchisee—

is the type of recipient of such assistance that Congress and the President intended to aid on the

same terms as any other small business. The fact that the cleaning and disinfecting services

provided by the JANI-KING® franchise system are part of the “front line” battle against COVID-

19 adds insult to injury. To prevent further injury to the JANI-KING® franchise system that

would be irreparable, Plaintiffs seek temporary and preliminary injunctive relief.

                                            PARTIES

                                           (Plaintiffs)

                             The JANI-KING® Trademark Owner

       12.     Plaintiff Jani-King International, Inc. (“Jani-King International” or “The JANI-

KING® Trademark Owner”) is a corporation organized under the laws of the State of Texas with

its principal place of business at 16885 Dallas Parkway, Addison, Texas 75001.

                                 The JANI-KING® Franchisor

       13.     Plaintiff Jani-King Franchising, Inc. (“JKF” or “The JANI-KING® Franchisor”) is

a corporation organized under the laws of the State of Texas with its principal place of business

at 16885 Dallas Parkway, Addison, Texas 75001.

                          The JANI-KING® Ohio Master Franchise

       14.     Plaintiff Ohio Services–CLE, LLC, d/b/a Jani-King of Cleveland (“Ohio

Services” or “The JANI-KING® Ohio Master Franchise”) is a limited liability company

organized under the laws of the State of Ohio with its principal place of business located at 9075

Town Centre Drive, Suite 20, Broadview Heights, Ohio 44147.




                                                8
             Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 9 of 35



                                          (Defendants)

                                             The SBA

       15.     Defendant United States Small Business Administration (the “Agency”) is an

independent federal agency created and authorized pursuant to 15 U.S.C. § 633, et seq. The

SBA maintains its office at 409 Third Street, S.W., Suite 7000, Washington, D.C. 20024-3212.

                                    The SBA Administrator

       16.     Defendant Jovita Carranza (the “SBA Administrator,” together with the Agency,

the “SBA”) is the Administrator of the Agency, a Cabinet-level position.                 The SBA

Administrator is being sued in her official capacity only, as the Administrator of the Agency.

Plaintiffs have authority to sue the SBA Administrator pursuant to 15 U.S.C. § 634(b).

                                JURISDICTION AND VENUE

                                 (Subject Matter Jurisdiction)

       17.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiffs’ claims arise under the Constitution, laws, or treaties of the United States. This action

seeks judicial review and invalidation under APA §§ 702-704 and 706 of certain aspects of the

SBA’s implementation of the Temporary PPP Loan Program and the Section 7(a) SBA Loan

Program as inconsistent with the statutes that the SBA is responsible for administering and the

SBA’s governing regulations. The conduct of the SBA at issue is arbitrary, capricious, and

contrary to law.

       18.     This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1346

because the named Defendants include the Agency, a federal agency of the United States,

making this a “civil action or claims against the United States…founded upon…any Act of

Congress, or any regulation of an executive department” within the meaning of the statute.



                                                 9
             Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 10 of 35



       19.     This Court also has jurisdiction pursuant to 28 U.S.C. § 1361 because Plaintiffs’

claims against the Administrator are “in the nature of a mandamus to compel an officer or

employee of the United States or any agency thereof to perform a duty owed to” Plaintiffs.

       20.     This Court has authority for judicial review of Agency action pursuant to 5 U.S.C.

§ 702, which states:

               A person suffering legal wrong because of agency action, or adversely
               affected or aggrieved by agency actin within the meaning of a relevant
               statute, is entitled to judicial review thereof. An action in a court of the
               United States seeking relief other than money damages and stating a claim
               that an agency or an officer or employee thereof acted or failed to act in an
               official capacity or under color of legal authority shall not be dismissed
               nor relief therein be denied on the ground that it is against the United
               States or that the United States is an indispensable party. The United
               States may be named as a defendant in any such action, and a judgment or
               decree may be entered against the United States; Provided, that any
               mandatory or injunctive decree shall specify the Federal officer or officers
               (by name or by title), and their successors in office, personally responsible
               for compliance. Nothing herein (1) affects other limitations on judicial
               review or the power or duty of the court to dismiss any action or deny
               relief on any other appropriate legal or equitable ground; or (2) confers
               authority to grant relief if any other statute that grants consent to suit
               expressly or impliedly forbids the relief which is sought.

       21.     The declaratory relief sought by Plaintiffs is authorized by Rule 57 of the Federal

Rules of Civil Procedure and the Declaratory Judgment Act, 28 U.S.C. § 2201, which provides

that “any court of the United States, upon the filing of an appropriate pleading, may declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.”

       22.     The injunctive relief sought by Plaintiffs is authorized by Rule 65 of the Federal

Rules of Civil Procedure and the Declaratory Judgment Act, 28 U.S.C. § 2202, which provides

that “[f]urther necessary or proper relief on a declaratory judgment or decree may be granted,

after reasonable notice and hearing, against any adverse party whose rights have been determined

by such judgment.”
                                                10
             Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 11 of 35



       23.     No action, civil or criminal, is pending in any state court involving the Plaintiffs

regarding the activities and events at issue in this case.

       24.     Venue in this Court is proper under 28 U.S.C. § 1391(e) because Defendants, an

agency of the United States and its administrator, reside or are deemed to reside in this district.

                           FACTUAL AND LEGAL BACKGROUND

             (The JANI-KING® Franchise System and Proprietary Trademarks)

       25.     The JANI-KING® Franchise System—consisting of more than 6,000 franchisees

worldwide with more than 120 support offices in ten countries—is the largest commercial

cleaning franchise system in the world. The types of customers to which the JANI-KING®

Franchise delivers commercial cleaning services include office buildings, hospitals, hotels,

sporting venues, universities, restaurants, and manufacturing facilities, among others.

       26.     In the United States, the franchise relationship between the JANI-KING®

Franchisor and each JANI-KING® Master Franchise is the subject of a standard form written

agreement (the “JANI-KING® Master Franchise Agreement”).                   Similarly, the franchise

relationship between each JANI-KING® Master Franchise in the United States and its JANI-

KING® Unit Franchisees is the subject of a standard form written agreement (the “JANI-

KING® Unit Franchise Agreement”). Like the franchise agreements of other franchisors, the

JANI-KING® Master Franchise Agreements and the JANI-KING® Unit Franchise Agreements

(collectively, the “JANI-KING® Franchise Agreements”) require each franchisee to comply with

the brand standards of the JANI-KING® Trademark Owner (Jani-King International) for the

right to be licensed to use the Proprietary JANI-KING® Trademarks and other intellectual

property, including trade secrets, upon which the JANI-KING® Franchise System is based (the

“JANI-KING® Brand Standards”). The JANI-KING® Brand Standards are set forth in each



                                                  11
             Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 12 of 35



JANI-KING® Franchise Agreement and the JANI-KING® Policy and Procedures Manual

incorporated by reference in each JANI-KING® Franchise Agreement.

       27.     In exchange for the royalty payments that the franchisees are required to pay, The

JANI-KING® Franchisor provides valuable services to each JANI-KING® Master Franchise,

and each JANI-KING® Master Franchise provides valuable services to its JANI-KING® Unit

Franchisees. The provision of such services by the franchisor is common in franchising. For

example, in the hospitality industry, hotel franchisors operate reservation systems on behalf of all

of the franchisees and require individual hotel operators to honor the reservations made through

the franchisor’s reservation system. Similarly, in the restaurant industry, franchisors control the

supply of key ingredients used by their franchisees while mandating the use of certain recipes,

standard menus, and sometimes even pricing strategies.

       28.     In the JANI-KING® Franchise System, The JANI-KING® Franchisor provides

support services necessary to ensure that the JANI-KING® Master Franchises and each of their

JANI-KING® Unit Franchisees operate their commercial cleaning franchises in accordance with

the JANI-KING® Brand Standards.           The support services that the JANI-KING® Master

Franchise Agreements obligate The JANI-KING® Franchisor to provide to the JANI-KING®

Master Franchises include the following: (a) registering and maintaining trademarks and service

marks, (b) providing initial training on how to operate a JANI-KING® Master Franchise, (c)

providing branded supplies and marketing materials, manuals, and training aids, (d) offering

technical assistance and support services, and (e) advertising and marketing the JANI-KING®

brand. The support services that the JANI-KING® Unit Franchise Agreements obligate the

JANI-KING® Master Franchises to provide to the JANI-KING® Unit Franchisees include

provision of: (a) confidential manuals, training aids, and other pertinent information concerning


                                                12
             Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 13 of 35



the JANI-KING® Brand Standards, (b) initial and ongoing training, recommendations, and

advice regarding operation of their commercial cleaning franchises in accordance with the JANI-

KING® Brand Standards, and (c) promotional materials, sales and service manuals, equipment,

and other materials necessary to operate their commercial cleaning franchises in accordance with

the JANI-KING® Brand Standards.

       29.     Pursuant to the JANI-KING® Master Franchise Agreements, each JANI-KING®

Master Franchise handles the billing and collection of accounts for which the JANI-KING® Unit

Franchisees perform commercial cleaning services and remits such collections to each

franchisee, minus a deduction for any royalties or other charges that the franchisee owes to the

JANI-KING® Master Franchise. This arrangement improves the cash flow of the JANI-KING®

Unit Franchisees because they actually receive payment from the JANI-KING® Master

Franchise once the account payments are due—before many of the invoices are even collected.

Ultimately, most JANI-KING® Unit Franchisees bear the risk of non-payment because most

JANI-KING® Master Franchises “charge back” the franchisees for previously advanced

payments if the customer has not paid the invoiced amount within a certain period of time.

Pursuant to a program developed by The JANI-KING® Franchisor, however, some JANI-

KING® Master Franchises offer the JANI-KING® Unit Franchisees a “no charge back”

guarantee—effectively, a form of insurance—in exchange for payment of a premium. Under the

“no charge back” guarantee, JANI-KING® Master Franchises thus act as the insurer that

individual customers will not pay amounts invoiced on behalf of the JANI-KING® Unit

Franchisees. Individual JANI-KING® Unit Franchisees without such “insurance” bear the risk

of loss of non-payment.




                                              13
             Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 14 of 35



       30.     With or without a “no charge back” guarantee, the JANI-KING® Franchise

System seeks to ensure that franchisees have the wherewithal to comply and in fact do comply

with the JANI-KING® Brand Standards that The JANI-KING® Trademark Owner seeks to have

associated with the Proprietary JANI-KING® Trademarks.            The Proprietary JANI-KING®

Trademarks that are sub-licensed to JANI-KING® Master Franchises and JANI-KING® Unit

Franchisees include the following trademarks that Jani-King International, The JANI-KING®

Trademark Owner, has registered on the Principal Register of the United States Patent and

Trademark Office:

               a.     the JANI-KING logo or design mark, Registration No. 1,399,797,

       registered on July 1, 1986;

               b.     the JANI-KING word mark, Registration No. 1,472,588, registered on

       January 12, 1988; and

               c.     THE KING OF CLEAN, Registration No. 2,599,370, registered on July

       23, 2002.

       31.     The fact that all of the JANI-KING® Franchise Agreements include a license to

use the Proprietary JANI-KING® Trademarks establishes one of the three essential definitional

elements of a “franchise” within the meaning of the FTC Franchise Disclosure Rule: a license to

use, or an association with, a franchisor’s trademark. Section 45 of the federal trademark statute,

the Lanham Act, permits franchisors to control the quality of the goods and services provided by

their franchisees.1 In fact, the Lanham Act not only gives licensors the right to control the

quality of goods and services sold under their marks, it also imposes an affirmative duty on

       1
         15 U.S.C. § 1127; Mid-State Aftermarket Body Parts, Inc. v. MQVP, Inc., 466 F.3d 630,
634 (8th Cir. 2006); Shell Oil Co. v. Commercial Petroleum, Inc., 928 F.2d 104, 108 (4th Cir.
1991).


                                                14
                  Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 15 of 35



licensors to control, supervise, and ensure the quality of goods and services sold under their

marks by licensees.2 A licensor that fails to discharge this duty forfeits its rights to the mark.3

        32.         Not only does Section 45 of the Lanham Act permit and indeed require the control

over use of the Proprietary JANI-KING® Trademarks set forth in the JANI-KING® Franchise

Agreements, such control is essential to the success of the JANI-KING® franchise system, as

federal courts have long recognized. In the words of one district court, “the cornerstone of a

franchise system must be the trademark or trade name of a product,” and “[u]niformity of

product and control of its quality and distribution . . . causes the public to turn to franchise stores

for the product.”4 The Fourth Circuit has similarly recognized that the benefits of being part of a

franchise or other branded distribution system include “the right to use a trademark” and “the

right to become a part of a system whose business methods virtually guarantee . . . success”

because the franchised business “is identified with a network of stores whose very uniformity

and predictability attracts customers.”5 In that case, which involved the McDonald’s franchise

system, the Fourth Circuit observed that a franchisee benefits from the uniformity and

predictability that results from “pervasive franchisor supervision” over “all facets of the

business, from the design of the menu board to the amount of catsup on the hamburgers, nothing

is left to chance.”6


        2
         See, e.g., Kentucky Fried Chicken Corp. v. Diversified Packaging Corp., 549 F.2d 368,
387 (5th Cir. 1977); Dawn Donut Co., Inc. v. Hart’s Food Stores, Inc., 267 F.2d 358, 367 (2d
Cir. 1959).
        3
            See generally Kentucky Fried Chicken Corp., 549 F.2d at 387.
        4
         Susser v. Carvel Corp., 206 F. Supp. 636, 640 (S.D.N.Y 1962), aff’d, 332 F.2d 505 (2d
Cir. 1964).
        5
            Principe v. McDonald’s Corp., 631 F.2d 303, 309 (4th Cir. 1980).
        6
            Id.


                                                   15
                 Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 16 of 35



           33.     In other words, control over use of the JANI-KING® Proprietary Marks by JANI-

KING® Master Franchises and JANI-KING® Unit Franchisees shows merely that the franchisor

is exercising its rights and responsibilities under Section 45 of the Lanham Act to ensure that the

JANI-KING® Proprietary Marks are used only in accordance with the JANI-KING® Brand

Standards. It does not establish that the JANI-KING® Franchisor, the JANI-KING® Master

Franchises, and the JANI-KING® Unit Franchisees are “affiliates” of one another. Under the

federal trademark statute, the control that a trademark licensor is entitled to exercise includes the

absolute discretion whether to license or approve the assignment of a license to another person or

entity.7       Yet according to the SOP—which does not even have the force of an Agency

regulation—a franchise agreement that allows the franchisor to exercise its “sole discretion”

whether to approve a sale or transfer, or even a franchise agreement that is silent on the standard

for consent, makes the franchisor and franchisee “affiliates” of one another. (SBA SOP 50 10

5 (K), Subpart B, Chapter 2, Paragraph II.D.8(f)). This provision in particular and the SOP in

general are thus contrary to federal trademark law. The SOP has never been the subject of any

valid Agency regulation that would make it binding on the public. And the SOP is not consistent

with the provisions of any statute authorizing the SBA to enforce either the Section 7(a) SBA

Loan Program or the Temporary PPP Loan Program established by the CARES Act.

           7
          Because trademark licenses are considered “personal,” they cannot be sublicensed or
assigned without the consent of the trademark holder. In re: XMH Corp., 647 F.3d 690, 695-96
(7th Cir. 2011). See also In re: N.C.P. Mktg. Group, Inc., 337 B.R. 230, 236-37 (D. Nev. 2005);
Miller v. Glenn Miller Prods., 318 F. Supp. 2d 923, 933 (C.D. Cal. 2004); Tap Publications, Inc.
v. Chinese Yellow Pages (N.Y.) Inc., 925 F. Supp. 212, 218 (S.D.N.Y. 1996). Federal courts thus
recognize that “intangible factors” rightly play an important role in the decision to license a
trademark to a particular franchisee. Equip. Mfrs. Inst. v. Janklow, 300 F.3d 842, 854 (8th Cir.
2002). “[S]ince the licensor-trademark owner has the duty to control the quality of goods sold
under its mark, it must have the right to pass upon the abilities of new potential licensees.” Tap
Publications, Inc. v. Chinese Yellow Pages (N.Y.) Inc., 925 F. Supp. 212, 218 (S.D.N.Y. 1996)
(quotation omitted).


                                                 16
             Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 17 of 35



                    (The Statutes Governing the SBA’s Administration of
              the Section 7(a) SBA Loan and Temporary PPP Loan Programs)

       34.     The SBA’s primary source of its authority is the Small Business Act, 15 U.S.C.

§ 631, et seq. The regulations by which the SBA implements its statutory authority are codified

in the Federal Register. The SBA also issues guidance documents for compliance with its

regulations and the programs that it administers. These guidance documents include publicly

available Standard Operating Procedures (including the SOP), Policy Notices, Procedural

Notices, and other general guidance.

       35.     Before the enactment of the CARES Act, the SBA’s primary program for

providing financial assistance to small businesses was through its authorization to provide loan

assistance to small business concerns under Sections 7(a) and 7(b) of the Small Business Act, 15

U.S.C. § 636(a). The CARES Act simply amended Section 7(a) of the Small Business Act to

establish the Temporary PPP Loan Program on a short-term, emergency basis.

       36.     The Section 7(a) SBA Loan Program provides financing for general business

purposes. The SBA guarantees a loan made by a lender to the small business applicant that has

fulfilled the “credit elsewhere” test demonstrating that the desired credit is not otherwise

available on reasonable terms from non-governmental sources.

       37.     The Small Business Act defines a “small-business concern” as “one which is

independently owned and operated and which is not dominant in its field of operation.” 15

U.S.C. § 632(a)(1). The statute authorizes the Administrator to establish “size standards” to

determine whether a business is a “small business concern.” See id. § 632(a)(2)(A) (“In addition

to the criteria specified in paragraph (1), the Administrator may specify detailed definitions or

standards by which a business concern may be determined to be a small business concern for the

purposes of this chapter or any other Act.”). Such standards “may utilize number of employees,

                                               17
             Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 18 of 35



dollar volume of business, net worth, net income, a combination thereof, or other appropriate

factors.” Id. § 632(a)(2)(B).

       38.     Before passage of the CARES Act, the SBA issued so-called “affiliation” rules

that require an entity to aggregate its separately-organized, commonly-controlled business

concerns when calculating, among other things, how many employees it has for purposes of

Section 7(a) loan consideration. In considering “affiliation” as to Section 7(a) loan applicants

generally, the SBA considers factors such as ownership and the ability to control an affiliate. See

13 C.F.R. § 121.301.

       39.     In the case of applicants under the Section 7(a) SBA Loan Program, the SBA

developed special “affiliation” rules for “franchises.” These were first established on January

31, 1996 and have undergone a number of changes over the years. Before July 27, 2016, the

SBA’s “affiliation” rules did not treat “franchises” differently from other small businesses. From

July 27, 2016 until February 10, 2020, the SBA “affiliation” rules governing “franchises” were

found in 13 C.F.R. § 121.301(f)(5), which stated as follows:

       The restraints imposed on a franchisee or licensee by its franchise or license
       agreement generally will not be considered in determining whether the franchisor
       or licensor is affiliated with an applicant franchisee or licensee provided the
       applicant franchisee or licensee has the right to profit from its efforts and bears
       the risk of loss commensurate with ownership. SBA will only consider the
       franchise or license agreements of the applicant concern.

Effective March 11, 2020, the SBA amended its “affiliation” rules with respect to franchise

agreements. See 13 C.F.R. § 121.301(f):

       (i) The restraints imposed on a franchisee by its franchise agreement generally
       will not be considered in determining whether the franchisor is affiliated with an
       applicant franchisee provided the applicant franchisee has the right to profit from
       its efforts and bears the risk of loss commensurate with ownership. SBA will
       only consider the franchise agreements of the applicant concerned. SBA will
       maintain a centralized list of franchise and other similar agreements that are
       eligible for SBA financial assistance, which will identify any additional

                                                18
             Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 19 of 35



       documentation necessary to resolve any eligibility or affiliation issues between
       the franchisor and the small business applicant.

       (ii) For purposes of this section, “franchise” means any continuing commercial
       relationship or arrangement, whatever it may be called, that meets the Federal
       Trade Commission definition of “franchise” in 16 CFR part 436.

13 C.F.R. § 121.301(f)(7) (Amended on Feb. 10, 2020, 85 Fed. Reg. 7651).

       40.     In short, no regulation of the SBA has ever mandated that a “franchise” be listed

in the Directory to qualify for any SBA loan—not under the Section 7(a) SBA Loan Program and

certainly not under the Temporary PPP Loan Program.

       41.     For purposes of determining whether small businesses that are “franchises” are

eligible borrowers under the Section 7(a) SBA Loan Program, the SBA maintains the

“Directory” and issues a “franchise identifier code” for franchises listed in the Directory. 13

C.F.R. § 121.301(f). The SBA Directory includes only business models that the SBA determines

are eligible under the SBA’s affiliation rules and other eligibility criteria. Lenders participating

in the Section 7(a) SBA Loan Program are able to rely on the Directory and are not required to

review franchise or other brand documentation for affiliation or eligibility.

       42.     Inclusion of a franchise in the Directory requires the submission of the franchise

agreement, franchise disclosure document, if applicable, and other documents that the franchisor

requires the franchisee to sign to become part of the franchise system. The SBA then subjects

these documents to an affiliation and eligibility determination.8 The franchisor also has the

option to limit the SBA to an eligibility review if it agrees to use the SBA Addendum Form 2462

to Franchise Agreement (the “SBA Addendum”). See franchise sections of SBA SOP 50 10

5 (K) (Subpart B, Chapter 2, Paragraph II.D.8). Upon completion of the SBA’s review and a

       8
         See an overview of the application process at https://www.sba.gov/sba-franchise-
directory.


                                                 19
             Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 20 of 35



determination by SBA that the agreement is eligible, it lists the agreement in the Directory and

will assign an SBA franchise identifier code.

       43.     Before January 1, 2018, having a franchise agreement listed in the Directory was

not necessary to obtain a loan under the Section 7(a) SBA Loan Program. Parties to a franchise

agreement listed in the Directory, however, received expedited treatment. Accordingly, lenders

authorized to make loans to franchisees did not need to undertake affiliation and eligibility

determinations for franchise agreements listed in the Directory.

       44.     Effective January 1, 2018, the SBA revised the SOP to make what had been a

permissive path for pre-approval to make it the sole and mandatory path for franchises to obtain

a loan under the Section 7(a) SBA Loan Program. Starting in 2018, if a franchise system was not

in the Directory, a franchise’s application for SBA financing would no longer be processed by a

lender. This mandate finds no support in either the statute or the regulations pursuant to which

the SOP was issued.

       45.     The CARES Act was signed into law on March 27, 2020. Title I, Section 1102 of

the CARES Act amends the Small Business Act to establish the Temporary PPP Loan Program

and allows such loans to any qualifying small business. The portions of the CARES Act that

establish the Temporary PPP Loan Program are attached as Exhibit A.

       46.     The CARES Act instructs the SBA to promulgate rules to implement the

Temporary PPP Loan Program and makes the SBA responsible for administering the Temporary

PPP Loan Program. 15 U.S.C. § 636(a)(36)(F)(ii).

       47.     Under the Temporary PPP Loan Program established by the CARES Act, “any

business concern . . . shall be eligible to receive a covered loan if the business concern . . .

employs not more than . . . 500 employees.” 15 U.S.C. § 636(a)(36)(D)(i). Under the CARES


                                                20
                 Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 21 of 35



Act, eligibility for a loan under the Temporary PPP Loan Program does not require a “franchise”

to be listed in the Directory.

           48.     The sole reference to the Directory in the CARES Act is that it automatically

waives affiliation rules for a loan under the Temporary PPP Loan Program to “any business

concern operating as a franchise that is assigned a franchise identifier code” by the SBA. 15

U.S.C. § 636(a)(36)(D)(iv). The CARES Act does not require any eligible small business,

regardless of whether it is a “franchise,” to be listed in the Directory to qualify for a loan under

the Temporary PPP Loan Program.

           49.     In evaluating the eligibility of a borrower for a PPP loan, a lender is to consider

whether the borrower: (1) was in operation on February 15, 2020; (2) had employees for whom

the borrower paid salaries and payroll taxes; or (3) paid independent contractors. 15 U.S.C.

§ 636(a)(36)(F)(ii)(II).

           50.     The CARES Act provides that an eligible recipient applying for a covered loan

certify:

           (I) that the uncertainty of current economic conditions makes necessary the loan
           request to support the ongoing operations of the eligible recipient;

           (II) that funds will be used to retain workers and maintain payroll or make
           mortgage payments, lease payments, and utility payments;

           (III) that the eligible recipient does not have an application pending for a loan
           under this subsection for the same purpose and duplicative of amounts applied for
           or received under a covered loan; and

           (IV) during the period beginning on February 15, 2020 and ending on December
           31, 2020, that the eligible recipient has not received amounts under this
           subsection for the same purpose and duplicative of amounts applied for or
           received under a covered loan.

15 U.S.C. § 636.




                                                   21
              Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 22 of 35



       51.      On April 1, 2020, the SBA promulgated regulations pursuant to the PPP Loan

Program Provisions of the CARES Act. A copy of Business Loan Program Temporary Changes;

Paycheck Protection Program, RIN 3245-AH34 (Interim Final Rule Apr. 1, 2020) (“SBA 3245”),

as promulgated by the SBA, is attached as Exhibit B.

       52.      SBA 3245 provides that PPP loans will be provided on a first-come, first-served

basis until funds are exhausted. The PPP has a total monetary limit of $349 billion which is

expected to be exhausted by the end of this week unless additional funds are appropriated.

       53.      The SBA’s position that it is mandatory for a franchise business to be listed in the

Directory to apply for a PPP Loan is unsupported by the CARES Act and its implementing

regulation. Indeed, the pertinent language in the regulation merely states: “SBA will maintain a

centralized list of franchise and other similar agreements that are eligible for SBA financial

assistance, which will identify any additional documentation necessary to resolve any eligibility

or affiliation issues between the franchisor and the small business applicant.”          13 C.F.R.

§ 121.301(f)(7)(i). The SBA has acknowledged that this requirement is not in its regulations.

See 83 Fed. Reg. 49010 (“Although not included in the regulations, SBA is providing below a

description of the franchise procedures currently in effect for lending to franchisees in the

Business Loan Programs.”). Before January 1, 2018, the SBA allowed franchise businesses to

choose between applying for SBA financing and going through the eligibility and affiliation

analysis on a business-by-business basis or to apply to be on the Directory. However, after

January 1, 2018, the SBA made what had been a permissive route for review the sole and

mandatory route.      The SBA did this without notice and without following rulemaking

procedures.




                                                 22
                Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 23 of 35



          54.     The SBA has promulgated regulations for its Business Loan Program, 60 Fed.

Reg. 64356 et seq. (proposed Dec. 15, 1995; codified at 13 C.F.R. §§ 120.1 et seq.) (the

“Regulations”), 13 C.F.R. § 121.301 attached as Exhibit C.

          55.     The SBA has also promulgated the “SOP” (Apr. 1, 2019), attached as Exhibit D.

The SOP specifically states: “If the Applicant’s brand meets the FTC definition of a franchise, it

must be on the Directory in order to obtain SBA financing.” See franchise sections of SBA SOP

50 10 5 (K) for 7(a) (Subpart B, Chapter 2, Paragraph II.D.8.b). Again, the foregoing provision

of the SOP finds no support in any statute or regulation.

          56.     The SBA does have an appeal process whereby an applicant can appeal the SBA’s

decision not to list its franchise agreement in the Directory. The SBA has previously denied

such appeals and has made clear since establishment of the Temporary PPP Loan Program—

funding for which is likely to be exhausted soon—that the JANI-KING® Franchise Agreements

are ineligible for listing in the Directory. At this juncture, further appeal would therefore be

futile.

    (The SBA’s Repeated Refusals to List JANI-KING® Franchise Agreements in the
 Directory and Denials of PPP Loans to Members of the JANI-KING® Franchise System)

          57.     In 2015, efforts to secure listing of the JANI-KING® Franchise Agreements in

the Directory were rejected by the SBA. Subsequent efforts by JKF to secure such a listing were

unsuccessful. At the time, listing in the Directory was not a prerequisite for lending under the

Section 7(a) SBA Loan Program. That relatively recent requirement did not present significant

problems for the JANI-KING® Franchise System before the COVID-19 pandemic. It did not

become an issue until last week, when the SBA announced that listing in the Directory would be

a prerequisite for assistance under the Temporary PPP Loan Program established by the CARES

Act, that the JANI-KING® Franchise Agreements were ineligible for listing in the Directory,

                                                23
             Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 24 of 35



and that members of the JANI-KING® Franchise System could not participate in the Temporary

PPP Loan Program.

       58.     On April 3, 2020, lenders began accepting applications under the Temporary PPP

Loan Program.     To the best of JKF’s knowledge, every application for a loan under the

Temporary PPP Loan Program submitted by a JANI-KING® Unit Franchisee has been rejected

altogether—with one exception that also reflects discriminatory treatment of the JANI-KING®

Franchise System by the SBA.

                          Mississippi JANI-KING® Unit Franchisee

       59.     On April 3, 2020, a JANI-KING® Unit Franchisee in Pass Christian,

Mississippi—MA and A Enterprises d/b/a Jani-King (the “Mississippi JANI-KING® Unit

Franchisee”)—submitted a Borrower Application Form under the Temporary PPP Loan Program

to Community Bank of Mississippi, a lender approved by the SBA. One of the benefits of

participating in the Temporary PPP Loan Program as set forth in the CARES Act is that, if the

loan proceeds are used for a discrete group of costs during an eight-week period following the

loan, the PPP loan can be forgiven. The Mississippi JANI-KING® Unit Franchisee’s application

for a PPP loan closed and was funded by the lender on April 9. 2020. After the closing,

however, the SBA notified the lender that the SBA would deny forgiveness of the loan under the

Temporary PPP Loan Program because the Mississippi JANI-KING® Unit Franchisee’s

franchise agreement is not listed in the Directory.




                                                 24
             Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 25 of 35



                          The JANI-KING® Ohio Master Franchise

       60.     On April 3, 2020, Plaintiff Ohio Services submitted an application for a PPP loan

to a local lender with which Ohio Services has a longstanding banking relationship, Erie Bank.

A copy of Ohio Services’ PPP loan application to Erie Bank is attached as Exhibit E.

       61.     In response to Ohio Services’ PPP loan application, on April 6, 2020, Joe Carollo,

President of Ohio Services, received the email attached as Exhibit F from Wes Gillespie,

President of Erie Bank, stating:

       Joe, please call me first thing in the morning. I believe we have a problem with
       your PPP application. The lender’s application ask[]s if the business is a
       Franchise, if so it must be registered and listed in the SBA Franchise Directory
       with a Franchise Identification code, if the answer is no, the business may be
       ineligible for the PPP program. Is Jani-King listed in the SBA Franchise
       directory?

       62.     The following day, April 7, 2020, Mr. Carollo spoke with Mr. Gillespie about

Ohio Services’ PPP loan application. During that conversation, Mr. Carollo informed Mr.

Gillespie that the JANI-KING® franchise agreement was not listed in the SBA Franchise

Directory but that JKF was seeking to have it listed. Shortly thereafter, Mr. Carollo received the

email from Mr. Gillespie attached as Exhibit G stating in part:

       Joe, I am sorry, both our 3rd party processor as well as SBA told us that as the
       current program is written, you would have to be on the SBA Franchise list or we
       can’t submit the application. I’m really sorry, but it’s out of my control on my
       end because it’s right on the lender’s certified application that we have to submit
       for the loan guarantee. I’m trying to figure out a way to do it, but don’t see an
       option right now. I would have called you but on a Zoom meeting right now, I
       can call you later.

              JKF’s Communications With the SBA’s Chief Franchise Counsel

       63.     On April 7, 2020, Plaintiff JKF participated in a conference call through the

International Franchise Association (“IFA”) with Stephen Olear, the SBA’s Chief Franchise

Counsel. During that call, Mr. Olear confirmed that the SBA would not consider applications


                                               25
             Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 26 of 35



under the Temporary PPP Loan Program for any “franchise” not listed in the Directory. Mr.

Olear has since stated that the business model of commercial cleaning franchises generally,

specifically including the JANI-KING® Franchise System, makes them ineligible for listing in

the Directory and for assistance under the Temporary PPP Loan Program.

       64.     Previously, on April 2, 2020, the JANI-KING® Master Franchise in the

Washington, D.C. area—Jani-King of Washington, D.C., Inc. (the “JANI-KING® D.C. Master

Franchise”—sought to have the JANI-KING® Franchise Agreement that it uses with its JANI-

KING® Unit Franchisees listed in the Directory. The JANI-KING® Unit Franchise Agreement

used by the JANI-KING® D.C. Master Franchise is the same form that all JANI-KING® Master

Franchises nationwide use with their JANI-KING® Unit Franchisees.

       65.     On April 8, 2020, the SBA’s Chief Franchise Counsel notified the individual who

had submitted the listing request on behalf of the JANI-KING® D.C. Master Franchise that its

agreement was ineligible to be listed in the Directory and that its JANI-KING® Unit Franchisees

were ineligible for loans under the Temporary PPP Loan Program.

       66.     Previously, on April 5, 2020, Plaintiff Jani-King International—which has fewer

than 500 employees—applied for a loan under the Temporary PPP Loan Program. Much to the

surprise of Jani-King International in view of prior communications with the SBA and the fate of

applications submitted by other members of the JANI-KING® Franchise System, Jani-King

International’s loan was funded on April 13, 2020. Presumably the funding will be subject to the

same advance determination by the SBA that the loan is not eligible for the forgiveness

provisions of the Temporary PPP Loan Program regardless of what the CARES Act says.

              Irreparable Harm Faced By the JANI-KING® Franchise System

       67.     The SBA’s refusal to list JANI-KING® Franchise Agreements in the Directory

and to approve virtually all Temporary PPP Loan Program applications on behalf of members of
                                              26
              Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 27 of 35



the JANI-KING® Franchise System threatens Plaintiffs and indeed the entire JANI-KING®

Franchise system with irreparable harm. In the case of at least some JANI-KING® Master

Franchises and JANI-KING® Unit Franchisees, the potential consequences may include the very

closures of their businesses and layoffs of employees that the CARES Act in general and the

Temporary PPP Loan Program in particular were intended to avoid.

        68.     Because of the COVID-19 pandemic, the risk that customers of the JANI-KING®

Unit Franchisees will not pay their bills has already increased and is likely to increase even

further the longer that many businesses are shut down. Some types of customers (such as

hospitals and grocery stores) are using more cleaning services now than previously. Overall,

however, demand for commercial cleaning services has decreased as many types of businesses—

such as shopping malls, office buildings, movie theaters, bowling alleys, hotels, and sit-down

restaurants, among others—have shut down. Some businesses that have heretofore been open

during the pandemic, such as car dealerships, may well shut down as sales plummet. For many

customers that typically use commercial cleaning services, the longer they are shut down, the

more likely it is that the closures will become permanent and/or result in bankruptcy filings.

Already, various members of the JANI-KING® Franchise System have seen a significant

increase in the age of their accounts receivable. Even businesses that remain open are finding it

increasingly difficult to pay their bills.

        69.     Without healthy JANI-KING® Unit Franchisees, JANI-KING® Master

Franchises would be severely damaged and may not remain viable. Without viable JANI-

KING® Master Franchises, the very survival of Jani-King International and JKF is in jeopardy.

        70.     Because the funds available under the Temporary PPP Loan Program are for a

finite amount, each day that Plaintiffs and other members of the JANI-KING® Franchise System


                                               27
             Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 28 of 35



are barred from participating in the Temporary PPP Loan Program on a non-discriminatory basis

threatens them with irreparable harm.

                                          COUNT ONE

                          (Violation of Administrative Procedure Act)

       71.     Plaintiffs incorporate herein by reference each and every paragraph above as

though fully set forth herein.

       72.     The SBA’s promulgation of 83 Fed. Reg. 49010 and the SOP directing SBA

lenders not to accept PPP loan applications from small businesses such as JKF, Ohio Services

and other JANI-KING® Master Franchises, and JANI-KING® Unit Franchisees because they are

party to a franchise that is not listed in the Directory, constitute final agency action and violate

the APA. The APA provides that the action of each authority of the Government of the United

States, including the SBA, is subject to judicial review except where there is a statutory

prohibition on review or where agency action is committed to agency discretion by law. In this

case, there is no indication that Congress sought to prohibit or restrict judicial review of SBA

actions. Thus, a judicial review of the SBA’s conduct is appropriate.

       73.     Because it is clear and unambiguous as to which businesses are eligible for PPP

loans under the CARES Act, including members of the JANI-KING® Franchise System, the

SBA lacked authority to implement agency guidance precluding lenders from accepting loan

applications from franchises not listed in the Directory.

       74.     As a direct and proximate result of the SBA’s adoption and implementation of the

SOP and the SBA’s improper administration of the Temporary PPP Loan Program, members of

the JANI-KING® Franchise System (including Plaintiffs) have been and will be excluded from

PPP loans and will be unable to participate in the Temporary PPP Loan Program that Congress

intended for all small businesses—including franchised businesses.
                                                28
             Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 29 of 35



                                         COUNT TWO

                                    (Declaratory Judgment)

       75.     Plaintiffs incorporate herein by reference each and every paragraph above as

though fully set forth herein.

       76.     The Declaratory Judgment Act, 28 U.S.C. § 2201, authorizes this Court to

“declare the rights and other legal relations of any interested party” to a case or controversy over

which the Court has subject matter jurisdiction.

       77.     As a result of the SBA’s implementation of the SOP, its refusal to permit

franchised businesses to apply for a PPP loan if they are not listed in the Directory, and its

refusal to allow the JANI-KING® Franchise System to participate in the PPP Loan Program, a

case or controversy exists between Plaintiffs and Defendants.

       78.     Accordingly, Plaintiffs respectfully request this Court to: (i) declare the SOP

mandating that the JANI-KING® Franchise System be listed in the Directory to apply for a PPP

loan under the CARES Act to be void and unenforceable; (ii) enjoin the SBA from enforcing the

SOP to the extent that it precludes the Plaintiffs from applying for a PPP loan; (iii) order the

SBA to remove the restriction requiring franchises to be listed in the Directory for participation

in the Section 7(a) SBA Loan Program and the Temporary PPP Loan Program and advise all

SBA lenders to accept loan applications from franchises regardless of whether they are currently

listed in the Directory; (iv) determine that JKF and Ohio Services are eligible to receive funding

and loan forgiveness under the Temporary PPP Loan Program; and (v) grant other relief to

redress the SBA’s arbitrary, capricious, and punitive actions toward Plaintiffs, the JANI-KING®

Franchise System, and other franchised businesses—particularly in the commercial cleaning

industry.



                                                   29
            Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 30 of 35



                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court:

       A.         Issue orders granting a temporary restraining order, preliminary, and permanent

injunction enjoining the SBA, and all persons bound by Fed. R. Civ. P. 65(d)(2), from enforcing

or using SBA SOP 50 10 5(K) or any other rule or regulation to refuse to accept a PPP loan

application from a franchise that is not listed in the Directory;

       B.         As part of those orders, order the SBA, including all persons bound by Fed. R.

Civ. P. 65(d)(2), to notify, as expeditiously as possible, all SBA lending banks to immediately

discontinue using and implementing SBA SOP 50 10 5(K) to bar SBA lenders from accepting

PPP loan applications from a franchise that is not listed in the Directory as criteria for

determining PPP loan application acceptability and eligibility;

       C.         Also as part of those orders, order the SBA to determine that members of the

JANI-KING® Franchise System with fewer than 500 employees are eligible borrowers under the

PPP Loan Program;

       D.         Enter an award of attorneys’ fees and costs against the SBA and in favor of

Plaintiffs; and

       E.         Enter such other and further relief as this Court may find to be warranted in these

circumstances.




                                                  30
           Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 31 of 35



Dated: April 15, 2020                   Respectfully submitted,

                                        JANI-KING INTERNATIONAL, INC.;
                                        JANI-KING FRANCHISING, INC.;
                                        and OHIO SERVICES–CLE, LLC
                                        dba JANI-KING OF CLEVELAND


                                        By: /s/ Michael J. Lockerby
                                                            Counsel

                                       Michael J. Lockerby (D.C. Bar No. 502987)
                                       Frank S. Murray, Jr. (D.C. Bar No. 1142916)
                                       Jack G. Haake (D.C. Bar No. 1024798)
                                       FOLEY & LARDNER LLP
                                       Washington Harbour
                                       3000 K Street, N.W., Sixth Floor
                                       Washington, D.C. 20007-5143
                                       (202) 672-5300
                                       (202) 672-5399 (fax)

                                       Peter L. Loh (pro hac vice to be filed)
                                       FOLEY & LARDNER LLP
                                       2021 McKinney Avenue, Suite 1600
                                       Dallas, Texas 75201
                                       (214) 999-3000
                                       (214) 999-4667 (fax)

                                        Counsel for Plaintiffs,
                                        Jani-King International, Inc.,
                                        Jani-King Franchising, Inc., and
                                        Ohio Services–CLE, LLC
                                        dba Jani-King of Cleveland




                                       31
Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 32 of 35
Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 33 of 35
Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 34 of 35
           Case 1:20-cv-00989 Document 1 Filed 04/15/20 Page 35 of 35



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of April, 2020, I caused a copy of the foregoing

VERIFIED COMPLAINT to be sent by email and by U. S. mail and to be delivered by hand to

the following:

                 Hon. Timothy J. Shea,
                 United States Attorney for the District of Columbia
                 United States Attorney’s Office for the District of Columbia
                 555 Fourth Street, N.W.
                 Washington, D.C. 20530
                 Email: timothy.shea@usdoj.gov

                 Hon. William P. Barr,
                 Attorney General of the United States
                 United States Department of Justice
                 950 Pennsylvania Avenue, N.W.
                 Washington, D.C. 20530
                 Email: attorney.general@usdoj.gov

                 Christopher Pilkerton,
                 General Counsel
                 United States Small Business Administration
                 409 Third Street, S.W., Suite 7000
                 Washington, D.C. 20024-3212
                 Email: christopher.pilkerton@sba.gov



                                                      By:_/s/ Michael J. Lockerby____________
                                                               Counsel for Plaintiffs
